Case 1:20-cv-21969-KMW Document 10 Entered on FLSD Docket 09/11/2020 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                            Case No. 20-21969-CIV-WILLIAMS

  JOHN ENRIGHT,

         Plaintiff,

  vs.

  PRINCIPAL LIFE INS. CO.,

         Defendant.
                              /

                              ORDER TRANSFERRING CASE

         THIS MATTER is before the Court on Magistrate Judge Edwin G. Torres’s Report

  and Recommendation regarding Defendant’s Motion to Dismiss for Lack of Jurisdiction

  (the “Report”) (DE 9). Neither Party filed objections to the Report.

         Upon an independent review of the Report, the record, and applicable case law, it

  is ORDERED AND ADJUDGED that the conclusions in the Report (DE 9) are AFFIRMED

  AND ADOPTED. Defendant’s Motion (DE 6) is GRANTED IN PART to the extent that it

  seeks a transfer. The Clerk is directed to TRANSFER this action to the United States

  District Court for the District of Colorado, pursuant to 28 U.S.C. § 1406(a), and CLOSE

  this case. All pending Motions are DENIED AS MOOT.

         DONE AND ORDERED in Chambers in Miami, Florida, this 10th day of

  September, 2020.
